                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )      Case No. 2:19-CR-04088-BCW
                                             )
ANTHONY MARTINEZ HARRIS,                     )
                                             )
                      Defendant.             )

                                            ORDER

       Before the Court is Magistrate Judge Epps’ Report and Recommendation (Doc. #243)

recommending the Court find Defendant Anthony Martinez Harris competent to stand trial based

on the forensic evaluation report by Dr. Michael Coffman, Psy.D. finding that Defendant “is not

presently experiencing symptoms of a mental disease or defect which interfere with his trial

competency.” Coffman Report at 9. A competency hearing was held before Judge Epps on August

24, 2021.

       Defendant filed objections (Doc. #255) to the Report and Recommendation, asserting the

competency evaluation was a delay tactic used by the Government and that the evaluation report

was backdated to avoid violation of the Speedy Trial Act. However, Defendant does not make any

objections as to the finding in the Report and Recommendation (Doc. #243) that Defendant should

be found competent to proceed with trial.

        After an independent review of the record, the applicable law, and the parties’ arguments,

the Court adopts Magistrate Judge Epps’ findings of fact and conclusions of law. Accordingly, it

is hereby




        Case 2:19-cr-04088-BCW Document 267 Filed 09/15/21 Page 1 of 2
        ORDERED for the reasons stated in the Report and Recommendation (Doc. #243), the

Court finds Defendant Anthony Martinez Harris competent to stand trial and to assist in his own

defense. It is further

        ORDERED that Magistrate Judge Epps’ Report and Recommendation be attached to and

made part of this Order.

        IT IS SO ORDERED.


DATED: September 15, 2021                          /s/ Brian C. Wimes
                                                   JUDGE BRIAN C. WIMES
                                                   UNITED STATES DISTRICT COURT




         Case 2:19-cr-04088-BCW Document 267 Filed 09/15/21 Page 2 of 2
